Citation Nr: 1815111	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-23 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbar strain.

2.  Entitlement to an initial compensable evaluation for left lower extremity radiculopathy prior to August 20, 2015.

3.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy from August 20, 2015 to July 5, 2017.

4.  Entitlement to an evaluation in excess of 20 percent for left lower extremity radiculopathy from July 6, 2017.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel



INTRODUCTION

The Veteran served on active duty from April 2004 to April 2006.

These matters are before the Board of Veterans' Appeals (Board), on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The matter was previously before the Board in March 2017, when it was remanded for further development.  The matter has now been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary in this case.  

Subsequent to the March 2017 Board remand, VA treatment records received in April 2017 include treatment records from the VA Medical Center in Spokane from February 2017.  These records indicate that the Veteran received private treatment in October 2016 for his conditions through VA's Choice Program.  It is indicated that the records associated with the appointments are available for review in "VistA Imaging."  However, the Board does not have access to the "VistA Imaging" viewing tool.  As these identified records are not otherwise associated with the claims file and may be pertinent to the Veteran's claims, remand is necessary to obtain these records, along with any other subsequent records viewable in VistA Imaging.  38 C.F.R. § 3.159. 

In addition, updated VA treatment records from November 2017 to present, and any other private facilities where the Veteran received treatment should be obtained and associated with the claims file.
Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

Regardless of the Veteran's response, obtain the Veteran's VA treatment records from November 2017 to the present.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Associate with the claims file copies of any relevant records viewable in VistA Imaging, including records from October 2016 associated with treatment for the Veteran's back condition and associated left lower extremity radiculopathy through the Veterans Choice Program.  

All efforts to obtain such records must be fully documented and VA facilities must provide negative responses if no records are found.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




